Case: 10-31217     Document: 00511623039         Page: 1     Date Filed: 10/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 5, 2011
                                     No. 10-31217
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

AMON RASHAD PEOPLES,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:09-CR-160-1


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Amon Rashad Peoples pleaded guilty to conspiracy to commit access device
fraud, aggravated identity theft, and attempted bank fraud. He was sentenced,
inter alia, to 111-months’ imprisonment and ordered to pay restitution in excess
of $93,000.
        Peoples claims ineffective assistance of counsel (IAC) in district court. He
maintains counsel failed: to analyze properly the elements of aggravated
identity theft; to object to the pre-sentence investigation report; to assert

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-31217    Document: 00511623039      Page: 2   Date Filed: 10/05/2011

                                  No. 10-31217

insufficiency of the evidence; and to file a sentencing memorandum. On the
record before us, we cannot assess either the professional reasonableness of
performance by counsel or any prejudicial effect. See, e.g., Massaro v. United
States, 538 U.S. 500, 504-05 (2003) (28 U.S.C. § 2255 motion preferable for
claiming IAC because, without record developed for IAC claim, “appellate court
may have no way of knowing whether a seemingly unusual or misguided action
by counsel had a sound strategic motive”); United States v. Higdon, 832 F.2d
312, 313-14 (5th Cir. 1987) (“The general rule in this circuit is that a claim of
[IAC] cannot be resolved on direct appeal when the claim has not been raised
before the district court since no opportunity existed to develop the record on the
merits of the allegations.”). Accordingly, we decline to address Peoples’ IAC
claim. It may be raised, of course, pursuant to a 28 U.S.C. § 2255 motion.
      Peoples also contends the court erred in denying his motion to withdraw
his guilty plea. There is no discussion of the pertinent law or application of that
law to the facts. By failing to brief this issue adequately, Peoples has waived it.
See, e.g., United States v. Green, 508 F.3d 195, 203 (5th Cir. 2007).
      AFFIRMED.




                                        2